EXHIBIT 10.4

 

First Amendment to Purchase and Contribution Agreement

January 16, 2018

Reference is hereby made to (i) that certain Purchase and Contribution
Agreement, dated as of June 23, 2011 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Purchase
Agreement”), by and among PennantPark Floating Rate Funding I, LLC, a Delaware
limited liability company, as buyer (in such capacity, together with its
permitted successors and assigns, the “Buyer”), and PennantPark Floating Rate
Capital Ltd., a Maryland corporation, as the seller (together with its permitted
successors and assigns, the “Seller”), and (ii) that certain Third Amended and
Restated Revolving Credit and Security Agreement, dated as of May 22, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among PennantPark Floating Rate Funding I, LLC, a
Delaware limited liability company, as borrower (in such capacity, together with
its permitted successors and assigns, the “Borrower”); PennantPark Investment
Advisers, LLC, a Delaware limited liability company, as the collateral manager
(together with its permitted successors and assigns, the “Collateral Manager”),
the Lenders from time to time party thereto (the “Lenders”); SunTrust Bank, as
administrative agent for the Secured Parties (as defined in the Agreement) (in
such capacity, together with its successors and assigns, the “Administrative
Agent”), SunTrust Bank, as the swingline lender (the “Swingline Lender”),
U.S. Bank National Association, as collateral agent for the Secured Parties (as
defined in the Agreement) (in such capacity, together with its successors and
assigns, the “Collateral Agent”); U.S. Bank National Association, as custodian
(in such capacity, together with its successors and assigns, the “Custodian”);
U.S. Bank National Association, as collateral administrator (in such capacity,
together with its successors and assigns, the “Collateral Administrator”); and
U.S. Bank National Association, as backup collateral manager (in such capacity,
together with its successors and assigns, the “Backup Collateral
Manager”).  Certain capitalized terms used and not otherwise defined herein, and
certain rules of construction, have the meanings assigned thereto in the
Purchase Agreement or, if not defined therein, in the Loan Agreement.

Preliminary Statements

A.

The parties hereto have previously entered into and are currently party to the
Purchase Agreement;

B.

The Buyer has previously entered into and is currently party to the Loan
Agreement;

C.

The parties hereto desire to amend the Purchase Agreement; and

D.

The Administrative Agent and the Lenders are willing to consent to such
amendment.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1.

Amendments.  

Effective as of the date hereof, the Purchase Agreement is hereby amended by:

1.1

The insertion of the following Section 2.3 in the correct numerical order
therein:

“Section 2.3Administrative Convenience.

The Seller and the Buyer acknowledge and agree that, solely for administrative
convenience, the Seller may direct that a Transferred Loan be titled directly
into the name of the Buyer, and/or that any document or assignment agreement
(or, in the case of any Underlying Note, any chain of endorsement) required to
be executed and delivered in connection with (a) the acquisition of a
Transferred Loan as a lender at the closing thereof may be executed and
delivered directly by the Buyer at the direction of the Seller or (b) the
transfer of a Transferred Loan in accordance with the terms of the Related
Documents may reflect that any third party from whom the Seller may purchase a
Transferred Loan is assigning such Transferred Loan directly to the
Buyer.  Nothing in any such document or assignment agreement (or, in the case of
any Underlying Note, nothing in such chain of endorsement) shall be deemed to
impair the transfers of the related Transferred Loan by the Seller to the Buyer
in accordance with the terms of this Agreement.”

1.2

The deletion of Section 10.1 in its entirety and its restatement to read as
follows:

“Section 10.1Amendment.

This Agreement and the rights and obligations of the parties hereunder may not
be amended, waived or changed orally, but only by an instrument in writing
signed by the Buyer and the Seller and, for so long as the Credit Agreement
remains in effect, with the consent of the Administrative Agent and the Required
Lenders.”

 

--------------------------------------------------------------------------------

 

Section 2.

Representations.

2.1.

Each of the Buyer and the Seller hereby represents and warrants to the other
party hereto that as of the date hereof each of their respective representations
and warranties contained in the Facility Documents to which it is a party,
including without limitation Section 4.2 of the Purchase Agreement and Section
4.01 of the Loan Agreement (in the case of the Buyer) and Section 4.1 of the
Purchase Agreement (in the case of the Seller), are true and correct in all
material respects as of the date hereof (except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

2.2

The Buyer hereby represents and warrants that it has provided not less than ten
(10) Business Days’ prior written notice of this amendment agreement to the
Administrative Agent.

Section 3.

Miscellaneous.

3.1.Except as specifically waived hereby, the Purchase Agreement shall continue
in full force and effect in accordance with its original terms.  Reference to
this specific amendment agreement need not be made in the Purchase Agreement or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Purchase Agreement, any reference in any of such items to the Purchase
Agreement being sufficient to refer to the Purchase Agreement as amended
hereby.  

3.2.This amendment agreement may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this amendment agreement by signing any such counterpart and
each of such counterparts shall for all purposes be deemed to be an
original.  Delivery of a counterpart hereof by facsimile transmission or by
e‑mail transmission of an Adobe Portable Document Format File (also known as an
“PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.

3.3.Governing Law.  This amendment agreement and the rights and obligations of
the parties under this agreement shall be governed by and construed in
accordance with the internal law of the State of New York.

[Signature Pages To Follow]

 

-2-

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this amendment agreement to
be executed and delivered by their duly authorized officers as of the date
hereof.

PennantPark Floating Rate Funding I, LLC, as Buyer

 

By:

PennantPark Floating Rate Capital Ltd., as Designated Manager

By: /s/ Aviv Efrat

 



Name: Aviv Efrat

 



Title: Chief Financial Officer

PennantPark Floating Rate Capital Ltd., as Seller

By: /s/ Aviv Efrat

 



Name: Aviv Efrat

 



Title: Chief Financial Officer

 




[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 

Consented to and Agreed by:

SunTrust Bank,
as Administrative Agent

By: /s/ Jason Meyer

 



Name: Jason Meyer

 



Title: Senior Vice President




[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 

SunTrust Bank, as a Lender

By: /s/ Jason Meyer

 



Name: Jason Meyer

 



Title: Senior Vice President


[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 

“Lenders”

Goldman Sachs Bank USA, as Lender

By: /s/ Chris Lam

 



Name: Chris Lam

 



Title: Authorized Signatory

Morgan Stanley Bank, N.A., as Lender

By: /s/ Emanuel Ma

 



Name: Emanuel Ma

 



Title: Authorized Signatory

Capital One, N.A., as Lender

By: /s/ Young Son

 



Name: Young Son

 



Title: Director

City National Bank, as Lender

By: /s/ Jeffrey Feinberg

 



Name: Jeffrey Feinberg

 



Title: Senior Vice President

Comerica Bank, as Lender

By: /s/ Timothy O’Rourke

 



Name: Timothy O’Rourke

 



Title: Vice President

Bank of New York Mellon, as Lender

By: /s/ James L. Behrmann

 



Name: James L. Behrmann

 



Title: Managing Director

 

Société Générale, as Lender

By: /s/ Julien Thinat

 



Name: Julien Thinat

 



Title: Authorized Signatory

Mountcliff Funding LLC, as a related         CP Conduit

By: /s/ Josh Borg

[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 

 



Name: Josh Borg

 



Title: Authorized Signatory

Stifel Bank & Trust, as Lender

By: /s/ Joseph L. Sooter, Jr.

 



Name: Joseph L. Sooter, Jr.

 



Title: Senior Vice President

State Bank and Trust Company, as Lender

By: /s/ Wes Reagan

 



Name: Wes Reagan

 



Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment Agreement]